Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 1 of 25 PagelID 2638

EXHIBIT B

(Class Action Settlement Agreement)

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 2 of 25 PagelD 2639

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
ALINA VAZQUEZ, individually
and on behalf of all others
similarly situated,
Plaintiff,
¥. Case No.: 8:17-cv-00116-MSS-SPF

MARRIOTT INTERNATIONAL, INC.,

Defendant.
/

 

CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

Plaintiff, Alina Vazquez (“Plaintiff”), individually and on behalf of the Settlement Class
(defined below), and Defendant, Marriott International, Inc. (“Marriott”) (collectively, the
“Parties”), enter into this Class Action Settlement Agreement and Release (“Agreement”) to
resolve all claims in this action, subject to the approval of the Court.

L Recitals.

1. Plaintiff initiated this action by filing a Complaint on January 17, 2017. Plaintiff
asserted claims on behalf of herself and a putative class against Marriott under the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended by the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), alleging that Marriott violated the notice
requirements of COBRA. Plaintiff asserted that Defendant provided her and the putative class
members whom she seeks to represent with a COBRA notice (“COBRA Notice”) that violated 29
C.E.R. § 2590.606-4(b)(4) ef seg. and 29 U.S.C. § 1166(a). Plaintiff alleged that the COBRA
Notice, among other violations, (i) was deficient and violated COBRA because the election notice
is written in English; Gi) failed to adequately explain the procedures for electing COBRA

2

 

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 3 of 25 PagelD 2640

continuation coverage; (iii) failed to identify the Plan Administrator; and (iv) was not written ina
manner calculated to be understood by the average plan participant. (ECF No. 24 at J 3-6).
Plaintiff sought, among other relief, (i) a declaration that the COBRA Notice violated ERISA; (ii)
equitable relief pursuant to Section 502(a\(3) of ERISA; (iii) an award of statutory penalties
pursuant to 29 U.S.C. §1132(c)(1) and 29 C.E.R. §2575,502c-1 for herself and each putative Class
member who was sent an alleged defective COBRA; and (iv) an order that Defendant provide
Plaintiff and the putative class members with COBRA coverage. (ECF No. 24 at p. 18).

2. Marriott responded to the Complaint on June 14, 2018 by denying certain
allegations, including that the alleged COBRA notice was defective in any way and denied having
violated any of the COBRA provisions cited in the Complaint. Marriott also raised affirmative
defenses, including those directed at Plaintiff's class allegations — that Plaintiff is an inadequate
class representative, the lack of numerosity, typicality, commonality, and that individual issues
predominate over those typical of the class. Marriott further raised defenses, including failure to
exhaust administrative remedies, failure to tender COBRA premium payment, the failure to
mitigate damages, the failure to assert a cognizable cause of action, good faith defense, Plaintiff's
lack of injury, the failure to satisfy jurisdictional prerequisites and exhaust administrative
remedies, the COBRA Notice having met the applicable legal standards, and injunctive relief as
not appropriate in that Plaintiff had an adequate remedy at law.

3. This case was heavily litigated for more than two years. The original complaint
was filed on January 17, 2017. (Doc. 1). The Amended Complaint was filed on April 3, 2017
(Doc. 24). Defendant filed its Motion to Dismiss the Amended Complaint on April 24, 2017,
which the Court denied on August 25, 2017. Following the Parties’ unsuccessful mediation, held
on November 7, 2017 with mediator Rodney Max, Plaintiff filed her motion seeking class

certification on November 30, 2017. (Doc. 47).

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 4 of 25 PagelID 2641

4, During late 2017 and through the fall of 2018 the Parties engaged in exhaustive
discovery efforts, including nine depositions, exchanging thousands of pages of documents, third-
party written discovery and depositions, and even expert witness discovery. Then, on August 7,
2018, this Court granted Plaintiff's motion for class certification. (Doc. 61). Subsequently,
Defendant petitioned the Eleventh Circuit for permission to appeal the class certification. The
Eleventh Circuit denied the Defendant’s petition for permission to appeal the class certification on
October 17,2019. (Doc. 66). On December 6, 2018, this Court conducted a review of the Parties’
Long Form Notice and Short Form Notice, (Doc. 82-1 and 82-2) and approved the Notice of
Pendency of Class Action and the Class Action Summary Notice for distribution to the putative
class members. (Doc. 92),

5. Both parties filed motions for summary judgment (Docs. 70, 73), opposition briefs
(Does. 83, 86), and reply briefs. (Docs. 93, 94). Plaintiff also filed an unsuccessful Daubert
motion seeking to exclude Defendant’s expert witness. Following summary judgment briefing,
the Parties submitted their Joint Pretrial Statement. (Doc. 97). Each side also submitted a trial
brief (Does. 102, 104), with trial originally set for trial April 29, 2019.

6. Trial was re-scheduled for future date by Court order dated April 24, 2019. (Doc.
113). Before a new trial was set the Court granted Plaintiffs request for a court-ordered settlement
conference before the presiding Magistrate Judge. That settlement conference was scheduled for
November 7, 2019. In the weeks leading up to Court-ordered settlement conference counsel for
both parties actively engaged in settlement discussions. A potential class-wide resolution was
reached on or about September 25, 2019, for which the Parties now seek preliminary court
approval.

7. Subsequently, the Parties prepared and now enter into this Agreement, which

memorializes in full the terms of the Parties’ amicable resolution of this case.

 

 

 

 

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 5 of 25 PageID 2642

8, Plaintiff's counsel, who have substantial experience representing class
representatives and prosecuting class actions, have investigated the law and facts relating to the
claims asserted in the Complaint. Based on their experience in representing class representatives
and litigating class action cases, Plaintiff's counsel has concluded that this Settlement is fair and
reasonable and in the best interests of the Settlement Class. Plaintiff's counsel has given due
consideration to the benefits of amicably resolving this case as described herein and the risks and
delays associated with further litigation.

9, Marriott expressly denies that it has engaged in any wrongdoing and denies that the
COBRA Notice is deficient. By entering into this Agreement, Marriott does not admit, nor
concede any fault or liability in connection with any facts or claims that have been or could have
been alleged against it in this action. Marriott denies that it has any liability whatsoever to Plaintiff
or any members of the Settlement Class. Marriott has entered into this Agreement solely to
purchase peace and in recognition of the substantial expense and burden of continued litigation,
the substantial period of time required to arrive at a judicial resolution of the issues presented, and
the concomitant inconvenience, distraction, and disruption to its business operations.

10. Subject to the approval of the Court, the Parties propose to settle this Action on the
terms set forth this Agreement.

IL. Definitions.

As used in this Agreement, capitalized terms and phrases not otherwise defined have the
meanings provided below:

11. Action or Lawsuit: the above-captioned action, Vazquez v. Marriott International,

Inc., Case No. 8:17-cv-00116-MSS-SPF, United States District Court, Middle District of Florida,

Tampa Division.

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 6 of 25 PagelID 2643

12. Agreement or Settlement or Settlement Agreement: this Class Action Settlement
Agreement and Release.

13. Class Counsel: Wenzel Fenton Cabassa, P.A. and Chad Justice of Justice for

Justice, P.A.

14. Class Notice Date: the date that Notices of Settlement are initially mailed to
Settlement Class Members.

15, Class Period for the Class:

All participants are beneficiaries in the Marriott International, Inc.
Health & Welfare Plan who: (1) were sent a COBRA notice by
Defendant, in the form attached to the Motion for Class Certification
as Exhibit A, during the applicable four-year statute of limitations
period as a result of a qualifying event, as determined by Defendant,
and (2) did not elect continuation coverage.

16. Class Representative or Plaintiff: Alina Vazquez.

17. COBRA: the Consolidated Omnibus Budget Reconciliation Act of 1985, including
all regulations promulgated and. applicable case law thereunder.

i8. COBRA Coverage: continuing health and welfare insurance coverage provided
under COBRA.

19. COBRA Notice: the notice regarding the right to elect COBRA Coverage provided
by or on behalf of Marriott to the Settlement Class (as defined below) in the form at issue in the
Action.

20, Court: the U.S. District Court for the Middle District of Florida, Tampa Division.

21. Deadline to Opt Out or Object: the date the Court establishes as the deadline by

 

which Settlement Class Members must postmark a written notice of their intent to opt out.of the

Settlement and by which any objections to the Settlement must be filed with the Court. Settlement

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 7 of 25 PagelD 2644

Class Members shall have sixty (60) days after the Notice of Settlement is mailed to opt out of or
object to the Settlement. |

22. Defendant or Marriott: The named defendant in this lawsuit.

23. Effective Date: means the first day after the first date on which all of the following
have occurred: a) all Parties have executed this Agreement; b) the Court has preliminarily
approved this Agreement; c) reasonable notice has been given to the Settlement Class Members,
including providing them an opportunity to opt out, or object to the Settlement; d) the Court has
a held a final approval hearing, entered a final Order approving the Agreement, awarded the
Plaintiff any incentive award, and awarded Class Counsel its reasonable attorneys’ fees and costs;
and, e) only if there are written objections filed before the Final Approval Hearing and those
objections are not withdrawn or overruled, the last of the following events to occur:

First, ifno appeal of the Final Approval Order is filed by a timely objector,

then the date on which objector’s time to appeal the Final Approval Order
has expired with no appeal;

Second, if an appeal of the Final Approval Order is filed by a timely
objector, then after the Final Approval Order is affirmed by the appellate
court, the date on which all applicable deadlines for filing any motions for
rehearing or further appeal have expired without any such motion or further
notice of appeal having been filed or any such motion for further appeal
has been resolved with no possibility of subsequent appeal.

Finally, if no objector timely objects, the Effective Date will be the date
that is 10 days after entry of the Final Approval Order provided that date is
nota Saturday, Sunday or federal holiday in which event the Effective Date
will be the next business day.

If there are no objections filed the Effective Date is the date the Court has a held a final
approval hearing, entered a final Order approving the Agreement, awarded the Plaintiff any
incentive award, and awarded. Class Counsel its reasonable attorneys’ fees and costs.

24. Final Approval Hearing: the hearing to be conducted by the Court, following the

Court’s preliminary approval of this Settlement, dissemination of the Notice of Settlement to the

7

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 8 of 25 PagelID 2645

Settlement Class distributed by the Settlement Administrator, and required notices under the Class
Action Fairness Act (““CAFA”) distributed by the Settlement Administrator, at which time Plaintiff
will request (and Defendant will not oppose) the Court to finally approve the fairness,
reasonableness and adequacy of the terms of this Settlement and to enter a Final Approval Order.

25. Final Approval Motion: Plaintiffs unopposed motion seeking final approval of this
Settlement. |

26. Final Approval Order: the Court’s order granting final approval of this Settlement
on. the terms provided herein, or as the same may be modified by subsequent written mutual
agreement of the Parties.

27. Gross Settlement: the total amount that Defendant shall pay in settlement of this

Action pursuant to this Agreement.

28. Net Settlement Proceeds: the amount of money remaining after the Gross
Settlement is reduced by the following amounts, none of which Marriott opposes:

a. any service award to the Plaintiff that the Court approves up to $5,000;

b. any award of Class Counsel attorneys’ fees up to 33.33% of the total Gross
Settlement, plus costs;

c. Court-approved costs of the settlement administration process;

d. All other expenses of any type, including, but not limited to, service
payments and mediation fees.

29. Notice of Settlement: the Netice of Class Action Settlement approved by the Court
in its Preliminary Approval Order, which shall be sent to the Settlement Class Members by U.S.
Mail.

30, Parties: Plaintiff on behalf of herself and as Class Representative and Defendant,

Marriott.

 

 

 

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 9 of 25 PagelID 2646

31. Preliminary Approval Motion: Plaintiff's unopposed motion seeking preliminary
approval of this Settlement.

32. Preliminary Approval Order: the Court’s order preliminarily approving this
Settlement.

33. Released Parties: (4) Marriott, (ii) Marriott International, Inc. Health & Welfare
Plan and each of its fiduciaries; Gii) Marriott’s current and former third party COBRA notice
providers (including Alight Solutions.), (iv) Marriott’s third party health care provider, (v) its
outsourced third party COBRA administrator, if any (vi) any entity that was involved in any way
with the drafting or delivery of the COBRA notice as defined herein, and (vii) each of their
affiliates, parent companies, subsidiaries, predecessors, successors, corporate family members,
officers, directors, partners, employees, attorneys, agents, insurers, shareholders, representatives,
trustees, principals, and assigns.

34. Settlement Class: class (as more specifically defined above) certified pursuant to
Fed. R. Civ. P. 23 for settlement purposes only, consisting of approximately 19,701 members who
were sent the COBRA Notice, or should have been sent the COBRA Notice, by or on behalf of
Marriott at any time during the class period described herein who did not elect continuation of
coverage, excluding any individuals who timely file a valid written notice of intent to opt out of
the Settlement.

35. Settlement Class Members: any individual who is a member of the Settlement
Class.

36. Settlement Account: the account that is established by the Settlement Administrator

for purposes of administering monetary relief under this Agreement.

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 10 of 25 PageID 2647

37. Settlement Administrator: American Legal Claims Services, LLC, a third-party
settlement administrator selected and retained by the Parties for purposes of administering the
Settlement and mailing the Notice of Settlement and Settlement Payments to Settlement Class
Members.

38. Settlement Fund Payor: The named defendant in this lawsuit, Marriott

 

Intérnational, Inc.

39. Settlement Payment: an equal portion of the Net Settlement Proceeds that each
Settlement Class Member shall be entitled to receive, payable by check from the Settlement
Administrator, pursuant to this Agreement.

Hil. Monetary Benefits to the Settlement Class.

40. Settlement Account. Within ten (10) days of the Effective Date, the Settlement
Administrator shall establish a Settlement Account for purposes of administering monetary relief
under this Agreement, and shall provide Class Counsel and Marriott’s counsel with any
information relating to the Settlement Account that is reasonably necessary for the Settlement Fund
Payor to fund the Settlement Account, including but not limited to a properly executed Form W-
9.

41. Funding of Settlement Account, Within fifteen (15) days of the Effective Date,
Marriott shall deposit a sum total of Two Hundred Fifty Thousand Dollars and No Cents
($250,000.00) into the Settlement Account, which sum may be paid in one or more deposits to the |
Gross Settlement Account, which shall establish the Gross Settlement and be used by the
Settlement Administrator to pay Settlement Class Members and to pay any amounts approved by
the Court for Plaintiffs attorneys' fees and costs, expenses of settlement administration, and any

class representative service award,

10

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 11 of 25 PageID 2648

42. Settlement Payments. The Net Settlement Proceeds, i.e., the amount remaining in
the Settlement Account after deduction of any and all amounts approved by the Court for Plaintiff's
attorneys’ fees and costs, and expenses of settlement administration, and any class representative
service award, shall be distributed to Settlement Class Members on a pro rata basis in the form of
individual settlement checks. Each Settlement Class Member will receive an equal pro rata portion
of the Net Settlement Proceeds.

43. Manner of Distribution. The Settlement Administrator shall send the Settlement
Payments to Settlement Class Members by U.S. Mail within thirty (30) days after Marriott has
funded the Settlement Account. For purposes of this mailing, the Settlement Administrator shall
use the address information that Marriott provides for each Settlement Class Member in
accordance with this Agreement, subject to appropridte updating of addresses by cross-referencing
the National Change of Address Database. If any Settlement Payment is returned by the US. Postal
Service with a forwarding address before the check’s expiration date, the Settlement Administrator
will promptly re-mail the check to the forwarding address. If the Settlement Payment is returned
without a forwarding address, the Settlement Administrator shall make reasonable efforts to obtain
a current address for the pertinent Settlement Class Member, and the Settlement Administrator
shall re-mail the check if a current address is obtained before the check’s expiration date.

44, Deadline for Cashing Checks. Each Settlement Class Member shall have sixty (60)
Days from the date which appears on the face of check issued to him/her to negotiate his/her
settlement check. If any funds remain in the Settlement Account after the 60-day deadline for
Settlement Class Members to negotiate their settlement checks as a result of uncashed. or
undeliverable. checks, the Settlement Administrator shall retain such funds in the Settlement

Account for a period of ten (10) days to allow for the processing and payment of any checks that

ll
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 12 of 25 PageID 2649

may still be in the bank’s check clearing process. Thereafter, the Settlement Administrator shall
close out the Settlement Account by issuing a check for any remaining balance as a cy pres award
to be paid to Bay Area Legal Services.

45. Payments Not Considered Wages. The Parties agree that the Settlement Payments
are not wages and shall not be treated as such for tax purposes. The Settlement Administrator shall
arrange for the preparation and filing of any tax reports, forms, and returns required to be filed,
prepared or disseminated by the Settlement Account, and will send Class Counsel copies of any
such filings and receipts of payment in a timely manner. Neither the Parties nor their respective
counsel shall have any liability or responsibility of any sort for filing any tax returns or paying any
taxes with respect to the Settlement Account.

IV. Attorneys’ Fees and Expenses; Costs of Administration.

46. Unopposed Motion for Attorneys’ Fees and Expenses. At least ten (10) days prior
to the Final Approval Hearing, Plaintiff will seek an order from the Court awarding Class Counsel
their reasonable attorneys’ fees in the sum total of Thitty-Three and One-Third Percent (33.33%)
of the Gross Settlement and, in addition, out-of-pocket expenses incurred in this Action, which,
upon approval, will be paid from the Settlement Account. Marriott agrees that it will not oppose
Plaintiff's application for attorneys’ fees and costs, up to 33.33% of the Gross Settlement, plus
costs. The cost of notice for administration shall be paid out of the Gross Settlement and will also
reduce the Settlement Class Members’ claims proportionally to the cost.

47. Payment of Approved Attorneys’ Fees and Expenses. Within ten (10) days of the
Settlement Account being funded, the Settlement Administrator shall pay attorneys’ fees and

expenses to Class Counsel, pursuant to the terms of the Court order granting such award, by wire

12
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 13 of 25 PagelD 2650

transfer or check from the Settlement Account as directed. by Class Counsel to the trust account of
Wenzel Feriton Cabassa, P.A.

48. Cost of Administration. The Parties agree that.all costs of administration shall be
paid out of the Gross Settlement and not by Marriott nor by Plaintiffs counsel.
V. Service Award,

49. Service Award. At the same time that Plaintiff and Class Counsel file a Motion for
Attorneys' Fees and Expenses, they may seek approval of a class representative service award of
five thousand dollars ($5,000.00). In the event Plaintiff's request for a service award is approved
by the Court, the Settlement Administrator shail issue a check from the Settlement Account made
payable to Plaintiff at the same time that Class Counsel’s attorneys’ fees and expenses are paid.
Marriott agrees not to oppose-a request for the service award for Plaintiff, as awarded by the Court,
Plaintiff and Class Counsel agree not to seek a service award in excess of the above amount.

VIL - Release of Claims.

50. Plaintiff and Class Release. On the Effective Date, and in consideration of the

 

benefits provided by this Agreement, the sufficiency of which has been determined by the Court
and is hereby acknowledged by the Parties, Plaintiff and all Settlement Class Members who have
not opted out of the Settlement Class shall fully and forever release, waive, acquit, and discharge
Marriott, and each of the Released Parties from any and all claims, whether in law or at equity,
arising out of the facts alleged in the Amended Complaint filed in the Action, including but not
limited to any and all claims relating to any COBRA Notice provided by or on behalf of Marriott
or the Released Parties that have been or could have been asserted in this Action, any claims for

COBRA Coverage, and any and all claims for equitable relief.

13

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 14 of 25 PageID 2651

VIL. Notice and Right to Opt Out or Object.

51. Notice to Settlement Class Members. The Settlement Administrator shall utilize
the Court-approved short and long form of the Notice of Settlement, which forms will be the only
ones utilized by the Administrator. The Settlement Administrator shall also provide the proposed.
form of the long form of notice that will be posted on the Settlement Administrator’s website along
with a list of other pertinent documents which will be available to Settlement Class Members on
the Settlement Administrator's website, Moreover, within ten (10) business days after receiving
Court-approval of the format and contents of the short and long form of the Notice of Settlement
from the Parties, the Settlement. Administrator will send the Short Form Notice of Settlement to
all Settlement Class Members via first-class U.S. Mail, postage prepaid in the approved form of
envelope, if applicable. The Settlement Administrator shall also make the Long Form of notice
available on its website at the time when the Notice of Settlement is mailed to the Settlement Class
Members.

52. Manner of Distributing Notice, For purposes of distributing the Short Form Notice
of Settlement, the Settlement Administrator shall use the address information that Marriott
provides for each Settlement Class Member in accordance with this Agreement, subject to
appropriate updating by the Settlement Administrator or Class Counsel of addresses by cross-
referencing the National Change of Address Database. If any Notice of Settlement is returned by
the U.S. Postal Service with a forwarding address, the Settlement Administrator will promptly re-
mail the Notice to the forwarding address provided. If the Notice of Settlement is returned without
a forwarding address, the Settlement Administrator shall make reasonable efforts to obtain a valid

address for the pertinent Settlement Class Member, and mail the Notice to the updated address.

,

14

 

 

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 15 of 25 PageID 2652

53. Settlement Telephone Number and Talking Points. Effective on the Class Notice
Date, and through the expiration of the period for cashing checks, the Settlement Administrator
shall establish a toll-free telephone number with an interactive voice response (“IVR”) system that
Settlement Class Members may call to obtain further information about the Settlement.

54, Settlement Website. Effective on the Class Notice Date, or as soon as thereafter
practicable, and through the expiration of the period for cashing checks, the Settlement
Administrator or Class Counsel shall establish an active website from which Settlement Class
Members can download relevant forms such as the Complaint, the Notice of Settlement, the Term
Sheet, the Settlement Agreement, and ECF-filed (ie., publicly-available) copies of the pleadings
in support of approval of the Settlement, Plaintiff's motion for attorneys’ fees and expenses,
Plaintiff's motion for class representative service award, papers reflecting costs of administration,
and the long form of notice.

55. Right to Opt Out. Class Members who wish to exclude themselves from the
Settlement must submit a written statement requesting exclusion from the Settlement (“opt-out
request”), postmarked no later than the Deadline to Opt Out or Object. Such opt-out request must
state the case name and number, contain the name, address, telephone number, and email address
of the Settlement Class Member requesting exclusion, and be personally signed by that Settlement
Class Member. The opt-out request must be sent by U.S. Mail to the Settlement Administrator (at
the address provided in the Notice of Settlement), and must be timely postmarked on or before the
Deadline to. Opt Out or Object. The Settlement Administrator shall provide the Parties’ Counsel
(as specified below) with copies of all opt-out requests within five (5) business days after the
Deadline to Opt Out or Object. Any Class Member who timely requests exclusion from the

Settlement will not be entitled to any Settlement Payment and will not be bound by this Settlement

15
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 16 of 25 PagelID 2653

or have any right to object, appeal or comment thereon. No opt-out request may be made on behalf
of a group of Class Members.

56. Objections. Any Settlement Class Member who wishes to object to the Settlement
must file a timely written statement of objection with the Clerk of Court, and mail a copy of that
objection with the requisite postmark to the Settlement Administrator (at the address provided in
the Notice of Settlement) no later than the Deadline to Opt Out or Object. The Settlement
Administrator shall provide the Parties’ Counsel (as specified below) with copies of all objections -
within five (5) business days after the Deadline to Opt Out or Object. The statement of objection
must state the case name and number; specify the basis for the objection; provide the name,
address, telephone number, and email address of the Settlement Class Member making the
objection; and indicate whether the Settlement Class Member intends to appear at the Final
Approval Hearing, either with-or without counsel. In addition, any statement of objection must be
personally signed by the Settlement Class Member and, if represented by counsel, then also by
counsel. Any Settlement Class Member who fails to timely object to the Settlement in the manner
specified above shall be deemed to have. waived any objections to the Settlement and shall be
foreclosed from making any objections, whether by appeal or otherwise, to the Settlement.

VIL Settlement Approval.

57. Preliminary Approval Motion. As soon as practicable after the Parties execute this
Agreement, Plaintiff's counsel will take the lead on preparing a draft of the Preliminary Approval
Motion and will coordinate finalizing the motion with input from all Parties. The Parties agree to
collaborate in good faith in the preparation and finalization of the Preliminary Approval Motion.
The Preliminary Approval Motion will request that the Court (a) enter an agreed-upon Preliminary

Approval Order; (b) certify the Settlement Class for Settlement purposes; (c) appoint Plaintiff as

16

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 17 of 25 PagelD 2654

the named Class Representative and Plaintiff's counsel as Class Counsel for Settlement purposes;
(d) authorize distribution of the Notice of Settlement to the Settlement Classes; (c) set a Deadline
to Opt Out or Object; and (f) set a date for a Final Approval Hearing, not to occur until at least
ninety (90) days after the Court's Preliminary Approval Order.

58. CAFA Notices, The Settlement Administrator shall submit the notices required
under the Class Action Fairness Act, 28 U.S.C. § 1715, to the applicable state and federal officials
within ten (10) days of the filing of the Preliminary Approval Motion.

59. Final Approval Motion. At least ten (10) days before the Final Approval Hearing,
or on the date set by the Court (if different), Plaintiff shall file an Unopposed Motion for Final
Approval Motion. Plaintiffs counsel shall take the lead on preparing a draft of the Final Approval
Motion and Final Approval Order and will coordinate finalizing the motion and order with input
from Marriott. The Parties agrée to collaborate in good faith in the preparation and finalization of
the Final Approval Motion and Final Approval Order. Prior to finalizing the. Final Approval
Motion, the Settlement Administrator shall provide Class Counsel and Marriott’s Counsel with a
report listing the names and addresses of all Settlement Class Members to whom the Settlement
Administrator mailed a Notice of Settlement, and indicating which Settlement Class Members
submitted a timely opt out request, if any, and which Settlement Class Members submitted a timely
objection, if any (as well as copies of any such opt-outs or objections).

60. Right to Terminate Settlement. The Parties shall each have the right to unilaterally
terminate this Agreement by providing written notice of their election to do so within ten (10)
business days after all of the following have occurred: (a) the Court’s refusal to grant preliminary
approval of the Settlement after the Parties have attempted to re-submit the Preliminary Approval

Motion at least one time addressing any issues raised by the Court as to the first Preliminary

17

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 18 of 25 PagelD 2655

Approval Motion and/or Settlement Agreement; (b) the Court’s refusal to grant final approval of
the Settlement (or if the Final Approval Order agreed to by the Parties is materially modified in a
manner unacceptable to either Party); or (c) only if any objection(s) are timely made, and, as a
result of said objection, the date upon which the Final Approval Order is reversed, or if the Final
Order is materially modified in a manner unacceptable to either Party by the U.S. Court of Appeals
for the Eleventh Circuit or the U.S. Supreme Court. If there are no objections, Paragraph 60(d) is
inapplicable.

61. The above notwithstanding, the Parties agree that should any of the conditions set
forth in Paragraph 60 occur, the Parties will, within the above-indicated period, meet and confer
by telephone in a good-faith attempt to reach agreement on a settlement of this Action.

62. In addition, Marriott shall have the right unilaterally to terminate this Agreement
by providing written notice to Plaintiff's Counsel of its election to do so within ten (10) business
days after the Deadline to Opt Out of Object if a total of two hundred (200) or more putative
members of the Settlement Classes request exclusion from the Settlement by submitting timely
opt-out requests.

63. Termination of Settlement. If the Settlement is terminated pursuant to Paragraph
60 of this Agreement, the Parties will return to the status guo, and the Action shall proceed as if
this Settlement had never been negotiated. In particular, it is agreed by the Parties that:

(a) the Settlement proposed herein shall be of no further force and effect;

(b) the agreements and definitions in this Settlement Agreement will not be used
as evidence or argument to support class certification or the definition of any
class in any further litigation, and Marriott will retain all rights to oppose the
certification of any class in any further litigation; and with the exception of
Paragraph 68, which shall survive the termination of the Settlement, this
Settlement Agreement and all negotiations, proceedings and statements

relating thereto, and any amendment thereof, shall be null and void and shall
be without prejudice to the Parties or the Released Parties, and each Party and.

18
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 19 of 25 PageID 2656

Released Party shall be restored to his, her or its respective position as it
existed prior to the execution of this Settlement Agreement.

64. Settlement Modification. The Parties may agree by written stipulation of counsel
to reasonable modifications of the timetables set forth in this Agreement or to modifications to this
Agreement to effectuate the purpose of this Agreemenit or to conform to guidance from the Court,
without the need to formally amend this Agreement.

65. Dismissal with Prejudice: Within five (5) days after the Effective Date, Plaintiff
and Marriott agree that they will jointly stipulate to the dismissal with prejudice of the Litigation.
Plaintiff and Marriott agree they will request that the Court retain jurisdiction to enforce the
Settlement Agreement.

IX. Other Provisions.

66. Mediation; Dispute Resolution. In the event that the Parties disagree upon the terms
of this Settlement Agreement or as to any matter concerning the administration of this Class Action _
Setilement, the Parties agree to use their best efforts to amicably resolve the dispute and to
participate in mediation before an agreed upon mediator prior to seeking relief from the Court.

67. Authority. The signatories below represent that they are fully authorized to enter
into this Agreement. All class members who do not opt out.are bound by the signature of the
Plaintiff as to any settlement and/or judgment.

68. Best Reasonable Efforts and Mutual Full Cooperation. The Parties agree to fully
cooperate with one another to accomplish the terms of this Agreement, including, but not limited
to, executing such documents and taking such other actions as may be reasonably necessary to
implement the terms of this Settlement. The Parties will use their best reasonable efforts, including

all efforts contemplated by this Agreement and any other efforts that may become necessary as

19

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 20 of 25 PagelID 2657

ordered by the Court, or otherwise, to effectuate this Agreement and to secure the Court’s approval
of the Settlement.

69. Communications with Settlement Class Members. The Parties and their respective
counsel shall not discourage any Settlement Class Member from participating in this Settlement
or lobby or encourage any Settlement Class Member to opt out of the Settlement or object to the
Settlement.

70. Binding Effect on Successors and Assigns. This Agreement will be binding upon
and will inure to the benefit of the Parties and their respective heirs, trustees, executors,
administrators, successors, and assigns.

71. Construction. The Parties agree that the terms and conditions of this Agreement
are the result of lengthy, arms’-length negotiations between the Parties, and that this Agreement
will not be construed in favor of or against any party by reason of the extent to which any party or
party's counsel participated in the drafting of this Agreement.

72. Entire Agreement. This Settlement Agreement and the attached Exhibits,
incorporated herein by reference, constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersedes all prior negotiations, communications, and agreements
between the Parties, and may not be amended, or any of their provisions waived, except by a
writing executed by all Parties hereto. The Parties: (a) acknowledge that it is their intent to
consummate this Settlement Agreement; and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of the Settlement Agreement and
to exercise their commercially reasonable best efforts to accomplish the foregoing terms and
conditions of the Settlement Agreement. The Parties intend this Settlement Agreement to be a final

and complete resolution of all disputes between them, relating to or arising out of, the subject

20

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 21 of 25 PageID 2658

matter of the Action. Accordingly, the Parties agree that the terms of the Settlement Agreement
represent a good-faith settlement, reached voluntarily based upon adequate information and after
consultation with experienced counsel. The Parties also agree Plaintiff’s attorneys’ fees and costs
were not discussed until all other terms were reached.

73. Governing Law. This Settlement Agreement shall be governed by the laws of the
State of Florida without giving effect to the conflict of laws or choice of law provisions thereof,
except to the extent that the law of the United States governs any matter set forth herein, in which
case such federal law shall govern.

74. Venue. The Parties hereby agree that any action brought upon the enforcement of
this Agreement shall be commenced or filed in the United States District Court for the Middle
District of Florida, Tampa Division.

75. Extensions. The Parties may agree, in writing, subject to the approval of the Court
where required, to reasonable extensions of time to carry out the provisions of this Settlement
Agreement.

70. Effect_of Captions and Headings. Paragraph titles, captions, or headings in this
Agreement are inserted as a matter of convenience and for reference purposes only, and in no way
define, limit, extend, or describe the scope of this Agreement or any provision in it. Each term of
this Agreement is contractual and is not merely a recital.

77. Notices. Unless otherwise specifically provided in this Agreement, any notices or
communications to the Parties relating to this Settlement should be sent to their respective counsel
in writing, and will be deemed to have been duly given as of the third business day after mailing
by U.S. registered or certified mail, return receipt requested or as of the date of delivery

confirmation by Federal Express, United Parcel Service or equivalent express carrier, as follows:

21
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 22 of 25 PageID 2659

Plaintiff's Counsel:

Luis A. Cabassa, Esq.

Brandon J. Hill, Esq.

Wenzel Fenton Cabassa, P.A.

1110 .N. Florida Ave., Suite 300 Tampa, FL 33602

Chad Andrew Justice

1205 N. Franklin St. Suite 326
Tampa, FL 33602

Defendant's Counsel:
Fredrick H.L. McClure
Amanda E. Reagan

DLA PIPER LLP (US)
3111 W. Dr. Martin Luther King Jr. Blvd,
Suite 300

Tampa, Florida 33607-6233
Mark Muedeking

lan C. Taylor

DLA Piper LLP (US)

500 8th Street, NW
Washington, DC 20004

78. Counterparts. This Agreement may be executed in one or more counterparts. All
executed copies of this Agreement and photocopies thereof (including facsimile and/or emailed
copies of the signature pages), shall have the same force and effect and shall be as legally binding
and enforceable as the original.

79. Class Signatories. The Parties agree that because the Settlement Class Members
are so numerous, it is impossible and impracticable to have each Settlement Class Member execute
this Agreement. Therefore, the Notice will advise all Settlement Class Members of the binding
nature of the release and will have the same force and effect as if executed by each Class Member.

80. Authority of Court. The administration and implementation of the Settlement as
embodied in this Settlement Agreement shall be under the authority of the Court. The Court shall

retain jurisdiction to protect, preserve, and implement the Settlement Agreement, including, but

22

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 23 of 25 PagelD 2660

not limited to, enforcement of the Release contained in the Agreement. The Court expressly retains
jurisdiction in order to enter such further orders as may be necessary or appropriate in
administering and implementing the terms and provisions of the Settlement Agreement.
X. Execution.

81. The undersigned, bemg duly authorized, have caused this Settlement Agreement to
be executed on the dates shown below and agree that it shall take effect on Effective Date, as

defined in this Agreement, and provided that it has been executed by all Parties.

23

 

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 24 of 25 PageID 2661

DATE

DATE

24

 

ALINA VAZQUEZ
{ - 7 f f f “} of
: va “ OD Eb o Mn

* + £5
ce, bres t devto At Ss Stq
MARRIOTT INTERNATIONAL, INC.

     
    

    

 

 
Case 8:17-cv-00116-MSS-SPF Document 123-2 Filed 11/12/19 Page 25 of 25 PagelD 2662

ML fl

DATE

 

 

DATE MARRIOTT INTERNATIONAL, INC

24
